PER CURIAM.
Jimmy Lynn Horrocks was suspended from his job as a policeman for the City of Grand Prairie. Horrocks appealed to the Civil Service Commission, which held a hearing and orally affirmed his suspension. A written decision was not provided as required by the Firemen’s and Policemen’s Civil Service Act. Vernon’s Ann.Civ.Stat. art. 1269m, § 16.
Horrocks filed suit in the district court and moved for summary judgment that the Commission’s decision was invalid because it was not written and filed within the time prescribed by the Act. The district court granted summary judgment for Horrocks, but the court of appeals reversed the trial court and dismissed the appeal, holding Horrocks’ only remedy was by way of mandamus. 692 S.W.2d 129.
The court of appeals held the trial court had no jurisdiction to consider an appeal from a Civil Service Commission order which was not written and timely filed. That holding conflicts with this court’s decision in Patton v. City of Grand Prairie, 686 S.W.2d 108 (Tex.1985). In Patton, we held that any decision of a Civil Service Commission concerning a suspension is ap-pealable to the district court. Therefore, pursuant to Rule 483, we grant Horrock’s application for writ of error and, without hearing oral argument, reverse the judgment of the court of appeals and affirm the judgment of the trial court.